Fourth Court of Appeals
                                            San Antonio, Texas
                                                 Friday, July 2, 2021

                                                No. 04-21-00242-CV

    ELECTRIC RELIABILITY COUNCIL OF TEXAS, INC. and William L. “Bill” Magness,
                                Appellants

                                                          v.

                                                   CPS ENERGY,
                                                     Appellee

                        From the 285th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2021-CI-04574
                             Honorable Solomon Casseb, III, Judge Presiding


                                                       ORDER
Sitting:            Rebeca C. Martinez, Chief Justice 1
                    Patricia O. Alvarez, Justice
                    Luz Elena D. Chapa, Justice

           Appellants’ Motion to Consolidate is DENIED.

           It is so ORDERED on July 2, 2021.


                                                                            PER CURIAM



           ATTESTED TO: _____________________________
                           Michael A. Cruz,
                           Clerk of Court




1
    Chief Justice Martinez dissents from this order.